Memorandum. Order affirmed, with costs.
(See Wagman v American Fid. & Cas. Co., 304 NY 490, esp 494-495; Lamberti v Anaco Equip. Corp., 16 AD2d 121, esp 123-124.) It would be unwise to proliferate fine distinctions from and exceptions to the now judicially determined language "loading and unloading”, absent other qualifying language establishing a contrary meaning or ambiguity, either in an indemnification agreement or in an insurance policy. Moreover, the doctrine of stare decisis should not be departed from except under compelling circumstances (cf. People v Hobson, 39 NY2d 479, 487-491; Matter of Eckart, 39 NY2d 493, 498-500; see, also, Matter of Garwitt, 41 NY2d 845).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in a memorandum.
*844Order affirmed.